23 So.3d 1260 (2009)
Maximo M. MARTIN, Appellant,
v.
DEPARTMENT OF REVENUE, on behalf of Yolanda D. MENDIETA, Appellee.
No. 3D09-1780.
District Court of Appeal of Florida, Third District.
December 30, 2009.
Maximo M. Martin, in proper person.
Bill McCollum, Attorney General, and Toni C. Bernstein, Tallahassee, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and SHEPHERD and SUAREZ, JJ.
SUAREZ, J.
Affirmed. See Macias v. Dep't of Revenue ex rel. Garcia, 16 So.3d 985 (Fla. 3d DCA 2009).